Exhibit 10.1
 
 
Amendment A
 


to
 


Manufacturer Exclusive Distributor Agreement
 


Between Wound Care Innovations, LLC and Academy Medical, LLC
 
Dated June, 2013
 










Notwithstanding any other provisions in the above titled Agreement, Section 2.B
is hereby amended to permit the resale of Products (as defined in Exhibit A of
said Agreement) to Opus Health Solutions, Costa Mesa, CA for resale to any
sovereign Indian Nation sited in the United States of America.
 


In Witness Whereof, the Parties have executed this Agreement as of the date
indicated by the signatures below.
 




Academy Medical, LLC
 
By: /s/ David Spinola
 
Printed: David Spinola
 
Title: Chief Financial Officer
 
Date: 8/7/2013
 


 
Wound Care Innovations, LLC
 


 
By:/s/ Robert H. Lutz, Jr.
 
Printed: Robert H. Lutz, Jr.
 
Title: Chief Executive Officer
 
Date: 8/6/2013
 



